Citation Nr: 1814710	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  15-34 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a lumbar strain with degeneration of lumbosacral intervertebral disc.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1988 to July 1991.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction has since been transferred to the RO in Nashville, Tennessee.

In November 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's lumbosacral spine disability is not productive of incapacitating episodes, ankylosis, forward flexion limited to 30 degrees or less, or the functional equivalent thereof.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a lumbar strain with degeneration of lumbosacral intervertebral disc have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).	



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims an increase to his rating for a lumbosacral spine disability.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is currently in receipt of a 20 percent disability rating for his service-connected lumbosacral spine disability.  The Board notes that according to the codesheets associated with his rating decisions, he is evaluated under Diagnostic Code 5295.  This code, under which the Veteran was originally evaluated in 1991, is no longer an active code under VA regulations.  The rating decisions themselves, along with the statement of the case, used the correct diagnostic criteria but neglected to update the code to reflect current regulations.  

A lumbosacral strain is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, which instructs that such disabilities are to be evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or as intervertebral disc syndrome (IVDS) under the Formula for Rating IVDS Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See VBA Training Letter 02-04 (October 24, 2002).  

Under the General Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The next higher rating of 40 percent is assignable for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  The Veteran is currently in receipt of a rating of 20 percent.  The next higher rating of 40 percent is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

In a January 2014 statement, the Veteran reported that walking, standing, sitting, and even lying down causes a surge of lower back pain.

The Veteran underwent a VA examination in January 2014.  He reported progressively worse back pain, helped by medication.  He denied radicular symptoms.  He denied flare-ups.  He did not use assistive devices.  Forward flexion was limited to 75 degrees with pain at 45 degrees.  Extension was limited to 0 degrees with pain thereat.  Lateral flexion and rotation were limited to 20 degrees with pain throughout in both directions.  The Veteran was unable to perform repetitive testing because it was too painful.  There was functional loss after repetitive use with contributing factors of pain on movement and less movement than normal.  There was evidence of diffuse lumbosacral paravertebral muscular tenderness, spasm, and guarding that led to abnormal gait or contour.  Muscle strength was full without atrophy.  Reflexes and sensory examination were normal.  There was no pain or symptoms due to radiculopathy.  There were no other neurologic abnormalities.  There was no ankylosis.  There was no IVDS.  X-rays showed minimal retrolisthesis of L5 over S1, minimal unchanged degenerative disease in the lower lumbar spine, and vascular calcifications.  He was diagnosed with a lumbosacral strain and degeneration of the lumbar or lumbosacral intervertebral disc.  The examiner found that the disability affected the Veteran's ability to work through difficulty with prolonged standing, walking, carrying, lifting, and pain.

In a May 2014 clarification opinion, the VA examiner explained that commenting on additional limitations of function when the lumbar spine is used repeatedly over a period of time without the examiner being present would be entirely subjective and speculative, and therefore such an opinion is not feasible.  This opinion was based on the examiner's medical knowledge and experience.

VA treatment records reflect that in June 2014 the Veteran reported recurrent low back pain due to a prior incident in which he slipped on ice and fractured his hip.  X-rays showed mild degenerative disc and facet disease at L5-S1 and abdominal vascular calcifications.  

In a statement attached to his September 2014 notice of disagreement, the Veteran stated that he was seeking a 100 percent rating because his disability limits his ability completely 100 percent of the time.  He reported that the examiner told him that he should be rated more than 20 percent.  He reported pain that was nearly continuous and often flared or spiked to debilitating levels.  The Veteran also discussed a January 2011 injury in which he slipped on ice, fell, and broke his right femur and the femoral head.  He explained that this injury flares into his lower back.

VA treatment records reflect that in October 2014 the Veteran received an epidural steroid injection for lumbar degenerative disc disease.  He underwent another injection in January 2015.  In May 2015 he reported low back pain with radiation down the right lower extremity.  Because he reported that the last two injections had limited benefit, he was discharged without further injections.  

In his August 2015 substantive appeal, the Veteran stated that the VA examination did not accurately reflect the actual range of motion of his back.  He also stated that he did not think that his pain level with movement was accurately reflected.  He stated that he believed that he should be awarded a higher evaluation because of these factors.

VA treatment records reflect that in July 2015 the Veteran reported continued pain but did not want to change or escalate his medication.  

The Veteran underwent a second VA examination in September 2015.  He reported worsening back pain and regular use of a back brace.  He denied radicular symptoms.  He denied flare-ups.  Forward flexion was limited to 65 degrees.  Extension was limited to 5 degrees.  Lateral flexion was limited to 5 degrees in both directions.  Lateral rotation was limited to 10 degrees in both directions.  Reduced range of motion led to functional loss through pain in all ranges.  The Veteran was unable to perform repetitive use testing due to pain.  The examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner explained that commenting on additional limitations of function during flare-ups or when the lumbar spine is used repeatedly over a period of time without the examiner being present would be entirely subjective and speculative, and therefore such an opinion is not feasible.  This opinion was based on the examiner's medical knowledge and experience.  There was evidence of pain with weight-bearing.  There was objective evidence diffuse lumbosacral paravertebral muscular tenderness, spasm, and guarding that resulted in abnormal gait or contour.  There was no ankylosis.  Additional factors contributing to disability were less movement than normal, disturbance of locomotion, and interference with sitting and standing.  Muscle strength was normal without atrophy.  Reflexes were normal in the knees and hypoactive in the ankles.  Sensory examinations were normal.  There were no signs or symptoms of radiculopathy or other neurologic abnormalities.  There was no IVDS.  He was diagnosed with a lumbosacral strain and degeneration of the lumbar or lumbosacral intervertebral disc.  The examiner found that the disability affected the Veteran's ability to work through difficulty with prolonged standing, walking, carrying, lifting, and pain.

VA treatment records reflect that in December 2015 the Veteran reported increased back pain due to the weather and requested an injection, which he received in January 2016.  Treatment records from January 2016 to March 2017 reflect no treatment for his disability beyond renewal of prescriptions.

In a January 2017 statement, the Veteran's representative argued that the VA examiners' opinions were inadequate because they failed to give an adequate opinion regarding functional impairment after repetitive use over time.

At his November 2017 hearing, the Veteran reported that two doctors had told him that he should be rated higher than 20 percent.  Specifically, one doctor told him he should be rated higher than 30 percent, and the other VA examiner stated that he should have a higher disability rating.  The Veteran denied that his disability had worsened since his most recent VA examination.

The Board finds that the evidence does not warrant an evaluation in excess of 20 percent.  Higher ratings are available for incapacitating episodes, ankylosis, forward flexion limited to 30 degrees or less, or the functional equivalent thereof.  The evidence weighs against such manifestations.  There is no evidence in the record of incapacitating episodes or ankylosis.  Forward flexion has been measured as limited to 65 and 75 degrees, with pain at 45 degrees.  It is noted that the Veteran refused repetitive range of motion testing due to pain, and the examiner was unable to estimate the additional range of motion lost due to repetitive use.  The Board does not find these reports to be the functional equivalent of the criteria for a higher rating.  See DeLuca, 8 Vet. App. at 204-07.  Specifically, the Veteran's reports that he was unable to bend forward for three repetitions are less probative than his VA treatment records, which do not reflect reports of such severe debilitation.  Indeed, his treatment records focused far more heavily on his shoulder and hip disabilities, which are not service-connected.  Furthermore, the Veteran repeatedly denied flare-ups at both of his examinations.  The Board thus finds that remand is unnecessary to find an examiner willing to opine on additional loss of range of motion on repetitive use over time.  It is impossible for the Veteran's reports regarding repetitive use over time to be any worse than his reports after a single iteration of range of motion tests, where he essentially claimed to have complete loss of motion.  In any event, it is futile for an examiner to give an opinion based entirely on reports which the Board finds less credible than treatment records which are already available.  As to possible neurologic abnormalities, the Veteran on one occasion reported pain radiating into his right lower extremity.  Given that the Veteran also has a separate nonservice-connected right hip disability, however, the Board finds more probative the two VA examination reports which found no symptoms attributable to radiculopathy.


ORDER

An evaluation in excess of 20 percent for a lumbar strain with degeneration of lumbosacral intervertebral disc is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


